NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
MARTIN H. JOHNSON,
Plain.tiff-AppeIlant,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5094 .
Appeal from the United States Court of Federal
C1aims in case no. 09-CV-62O, Judge Th0mas C. Wheeler.
ON MOTION
ORDER
Martin H. Johnson has filed a "motion in limine . . . to
preclude certain opinion testimony pursuant to Federa1
Rules of EVidence 702." The United States opposes and
moves to strike portions of J0hnson's reply brief in which
he makes similar arguments
T0 the extent Johnson is seeking to strike portions of
the United States‘ brief or appendix that discusses or
includes evidence that Johnson challenges Johnson
should have made any such challenges within the context

JOHNSON V. US 2
of the briefs. Fed. Cir. R. 27(e). To the extent that the
United States' motion to strike challenges Johnson‘s
assertions in his reply brief, the court defers that issue to
the merits panel.
According1y,
IT Is 0RDEREr) THAT:
(1) Johnson‘s motion is denied Fed. Cir. R. 27(e).
(2) The United States' motion to strike is deferred for
consideration by the merits panel Copies of this order
and the motion shall be transmitted to the merits panel
FOR THE COURT
FE3 l 5 mm 151 Jan H@rba1y
Date J an Horbaly
Clerk -
cc: Michael D.J. Eisenberg, Esq.
Eric P. Bruskin, Esq. F|LED
U.S. CGUFlT 0F APPEAlS FUFl
S8 THE FEDEFlAL ClHCUlT
FEB l62[ll2
JAN HORBALV
Cl.ERK